DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 6/29/2022 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,288,399. Although the claims at issue are not identical, they are not patentably distinct from each other(see table below).
Instant Application
U.S. Patent No. 11,288,399
Claim 1: A computer-implemented method comprising:
providing a content resource by a third-party content provider for an access by a requestor;
receiving a request, via a first communication protocol, from the request for accessing the content resource;
in response to the request, generating a session at the content server to access the content resource for the requestor;
in response to the generated session, generating a payload identifying the content resource on a resource provider;
embedding a cryptographic content in the payload, wherein the embedded cryptographic content is accessible via the content server;
transmitting the generated payload to the requestor;
receiving an authentication access request to the content resource, via a second communication protocol, wherein the second communication protocol is different from the first communication protocol, in response to executing the embedded cryptographic content; and
in response to authenticating the authentication access request, providing the requestor the access to the content resource.
Claim 1: A computer-implemented method comprising:
providing a content resource by a content author  for an access by a requestor;
receiving a request, via a first communication protocol, from the request for accessing the content resource;
in response to the request, generating a session at the content server to access the content resource for the requestor;
in response to the generated session, generating a payload identifying the content resource on a resource provider, wherein generating the payload further comprising embedding an embedded cryptographic content in the payload, wherein the embedded cryptographic content is stored on the content server;
transmitting the generated payload to the requestor;
receiving an authentication access request to the content resource, via a second communication channel, wherein the second communication protocol is different from the first communication channel, in response to executing the embedded cryptographic content; and
in response to authenticating the authentication access request, providing the requester the access to the content resource.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method of authenticating the authentication access request by way of embedding a cryptographic content in the payload, wherein the embedded cryptographic content is accessible via the content server; transmitting the generated payload to the requestor; and only differing in that the claims of the '399 patent explicitly recite providing a content resource by a content author  for an access by a requestor and wherein the embedded cryptographic content is stored on the content server and is substantively-similar independent claims 8,15. Thus, the claims of the ‘399 patent are rendered as obvious variants of the instant claims.
With regard to claims of the 2-7,9-14,16-20, each depending from one of independent claims 1,8 and 15, said claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,288,399 in view the foregoing nonstatutory double patenting rejection of claim 1.

Allowable Subject Matter
Claims 1-20 would be allowable if a Terminal Disclaimer is submitted to overcome the Double Patenting rejection, set forth in this office action.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435